Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective this 7th day of September 2007 by and between Natalie
Schramm (hereinafter referred to as “Employee”) and Peninsula Gaming, LLC, a
Delaware limited liability company (hereinafter referred to as “Employer”).

WHEREAS, the Employer and the Employee are parties to an Employment Agreement,
dated as of November 29, 2004 (the “Original Agreement”) and desire to enter
into this amended and restated employment agreement on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the promises made in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by the parties, and intending to be legally bound hereby, the
parties hereby agree that, effective as of November 29, 2004, the Original
Agreement be, and hereby is, amended and restated in its entirety as set forth
below:

1.                                       TERM OF AGREEMENT.  The term of the
Agreement shall be for an initial three (3) year period commencing July 1, 2004
through June 30, 2007 (the “Initial Term”) and shall be renewed for a three (3)
year period commencing July 1, 2007 through June 30, 2010 (the “Renewal Term”). 
This Agreement shall automatically renew and continue for successive one-year
terms commencing at the end of the Renewal Term and every year thereafter,
unless either party gives the other party written notice of the party’s
intention not to renew this Agreement for a further one-year term at least
thirty (30) days prior to the expiration of a term, unless terminated by
agreement of the parties or pursuant to Section 2 of this Agreement (the Initial
Term and the Renewal Term, together with any subsequent renewal period,
hereinafter referred to as the “Term”).

2.                                       TERMINATION.  This Agreement may be
terminated at any time before any expiration date by the agreement of the
parties, and may be terminated by Employee at any time upon ninety (90) days
advance written notice to the Chief Executive Officer of the Employer (the
“CEO”).  In the event that this Agreement is terminated by Employee pursuant to
the immediately preceding sentence upon ninety (90) advance written notice,
Employee shall be entitled to continue receiving her regular salary for so long
as Employee is permitted to and actually continues to render services to
Employer during such ninety (90) day period following such notice.  If Employee
is directed by Employer to cease work prior to expiration of such ninety (90)
day period, Employee shall nevertheless be entitled to receive her regular
salary for such period.  In addition, this Agreement may be terminated by the
Employer immediately upon the occurrence of any of the following events:  (a)
Employee’s death, (b) Employee becoming physically or mentally disabled (a
“Disability”), which Disability renders Employee unable to perform, as certified
by a mutually agreeable competent medical physician, a substantial portion of
Employee’s duties hereunder for a continuous period of sixty (60) days or a
total of ninety (90) days in any three hundred sixty-five (365) day period, (c)
Employee’s commission of an act of embezzlement, fraud, misappropriation against
the Employer, (d) Employee’s conviction of, or entry of a plea of guilty or nolo
contendere or its equivalent of, a felony, (e) Employee’s continued neglect or
failure to discharge Employee’s duties or responsibilities or the repeated
taking of any action prohibited by Employee’s immediate supervisor, the managing
member or


--------------------------------------------------------------------------------


the board of managers of the Employer materially affecting the fundamental
operating results of the Employer, or Employee’s engagement of conduct injurious
to the Employer or having an adverse effect on the Employer’s reputation or
business operations, all of which threatens or is likely to threaten the
licensed status of the Employee or the Employer, (f) the revocation, suspension
for more than thirty (30) days, or voluntary relinquishment of any gaming
license necessary for the performance of Employee’s duties hereunder or (g)
Employee’s breach or violation of any material term or material provision of
this Agreement (clauses (a) through (g) collectively, “Cause”); provided,
however, that in the case of clauses (e), (f) and (g) of this Section 2,
Employee shall be entitled to thirty (30) days notice of termination, during
which thirty (30) day period Employee shall have the right to remedy any such
breach or default, but in no event will Employee be entitled to more than one
thirty (30) day notice for breach of violation of the same offense; subsequent
commission of the same offense shall warrant immediate termination.  In the
event of a termination of this Agreement by Employer, other than for Cause or
upon a Change of Control (as defined below), during any Term of this Agreement,
Employee shall be entitled to receive as severance pay the greater of (a) the
balance of base compensation due to Employee for the remainder of the Term or
(b) twelve month’s compensation, which payments shall be made as they would
otherwise have become due under the payroll schedule of Employer.  Under such
circumstances, Employee shall also be entitled to receive a prorated share of
the cash bonus to which Employee otherwise would be entitled had Employee’s
employment continued to the end of the Term, as provided in Section 4(a).  In
addition, the employee shall also be entitled to receive the immediate payment
for the value of all Granted Units previously vested, as described in Section
4(b) below.

3.                                       DUTIES.  Employee shall carry out the
duties and responsibilities generally as identified as the Chief Financial
Officer of the Employer.  Employer acknowledges and agrees that Employee, in her
sole discretion, shall set the time period, number of hours and location that
Employee works in carrying out her duties under this Agreement.  Employer
further acknowledges and agrees that Employee may provide consulting and other
services to third parties, provided that such services do not significantly
interfere with the performance of Employee’s duties under this Agreement, and
further provided that such services would not result in a breach by Employee of
Section 7 of this Agreement.

4.                                       COMPENSATION AND BENEFITS.

a.                                       Employee shall be paid by Employer (i)
as compensation for her services for the twelve month period commencing on the
date hereof, the base annual salary of Two Hundred Fifty-Three Thousand Seven
Hundred and Fifty-Five Dollars ($253,755).  Employee’s base annual salary shall
be reviewed on January 1st of each year of service and adjusted upward annually
by not less than five percent (5%) of the prior year’s compensation.  In
addition to the base salary, upon January 1st of each year of service with the
Employer, Employee shall be entitled to receive a cash bonus payable by the
Employer based on Employee’s performance during the previous calendar year,
which shall be consistent with past practices and/or the bonus plan in place for
similarly situated executive officers of the Employer.  If this Agreement is
terminated prior to completion of any Term, Employee shall be eligible for a
prorated bonus at termination.

2


--------------------------------------------------------------------------------


b.                                      During the Initial Term, Employee was
given an initial grant, under the incentive unit plan of Peninsula Gaming
Partners, LLC (“PGP”), of a profits interest representing 1.5% of its
outstanding capital interests on a fully diluted basis (the “Granted Units”). 
All Granted Units that have vested in accordance with their terms, shall, upon
the request of the Employee, be redeemed by the Employer for cash at fair market
value, within ninety (90) days of the date of such request.  For the purpose of
determining “fair market value” in connection with any redemption hereunder,
“fair market value” shall be determined by the Board of Managers of PGP (the
“Board”) in its reasonable discretion, provided, however, that if Employee in
good faith disagrees with the determination of the Board and communicates such
disagreement in writing to the Board not later than three (3) business days
after receipt of such determination, and during the following ten (10) business
day period Employee and the Board are unable to mutually agree on a fair market
value, Employee shall be entitled to select an independent appraiser, reasonably
acceptable to Employer to determine such fair market value, which determination
shall be final and binding on the parties.  If the determination of the
independent appraiser selected by the parties differs in an amount greater than
10% of the initial determination of the Board, then the cost of such appraisal
shall be borne by Employer, otherwise such cost shall be borne by Employee.

c.                                       To the extent not inconsistent with
Employee’s status as a salaried employee under a continuing contract, Employee
shall be entitled to all benefits accorded executive officers of Employer in
accordance with the terms of the Employer’s personnel policies, including a
deferred compensation plan to be implemented by Employer.  At a minimum,
benefits shall include health insurance and a life insurance policy from an AM
Best A rated company for the face amount of one million dollars ($1,000,000).

5.                                       CHANGE OF CONTROL OF EMPLOYER.  If a
Change of Control of Employer shall occur, Employer shall pay Employee an amount
equal to (i) twelve (12) months’ pay based on the annual compensation provided
to Employee pursuant to Section 4(a), including all benefits accrued as of such
date and (ii) the average of the bonuses received in the two calendar years
immediately preceding the calendar year in which the Change of Control occurred.

For purposes of this Agreement, a “Change of Control” of Employer shall be
deemed to occur when (i) any “person” as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act (but excluding Employee or any affiliate of Employee, PGP,
any affiliate (as defined in Rule 405 promulgated under the Securities Act of
1933 (an “Affiliate”) of PGP or any employee benefit plan sponsored or
maintained by PGP or any Affiliate of PGP (including any trustee of such plan
acting as trustee)) becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of equity interests of Employer
representing 25% or more of the combined voting power of Employer’s then
outstanding equity interests; or (ii) any merger or consolidation of Employer
with or into any person or entity or any sale, transfer or other conveyance,
whether direct or indirect, of all or substantially all of the assets of
Employer and/or its subsidiaries, on a consolidated basis, in one transaction or
a series of related transactions, if, immediately after giving effect to such
transaction(s), any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable) is or
becomes the

3


--------------------------------------------------------------------------------


“beneficial owner,” directly or indirectly, of more than 50% of the total voting
power in the aggregate of the outstanding voting equity interests of the
transferee(s) or surviving entity or entities.

6.                                       INDEMNIFICATION.  Employer shall
indemnify, defend and hold and save Employee, her heirs, administrators or
executors and each of them harmless from any and all actions and causes of
action, claims, demand, liabilities, losses, damages or expenses, of whatsoever
kind and nature, including judgments, interest and reasonable attorney’s fees
and all other reasonable costs, expenses and charges which Employee, her heirs,
administrators or executors and each of them shall or may at any time or from
time to time, subsequent to the effective date of this Agreement, sustain or
incur, or become subject to by reason of any claim or claims against Employee,
her heirs, administrators or executors and each of them while acting within the
scope of her employment, except for gross negligence, misconduct or criminal
acts or omissions on the part of the Employee, and provided that Employee, her
heirs, administrators or executors or one of them properly and promptly notifies
Employer of adverse claims or threatened or actual lawsuits.  Employee, her
heirs, administrators or executors as appropriate, shall provide complete
cooperation to Employer, its attorneys and agents in such case to the extent
possible.

7.                                       CONFIDENTIALITY, NON-COMPETITION AND
NON-SOLICITATION.

a.                                       Both parties acknowledge that the
Employee’s position is one of considerable responsibility and requires
considerable training, relationships and contacts with customers, clients and
potential customers and clients, and experience that it will take a substantial
amount of Employer’s time to replace an employee who has received such training,
relationships, contacts and experience as are typically afforded by Employer;
and

b.                                      As a condition of employment and
continued employment of Employee by Employer, the parties mutually agree that
confidentiality of material matters is required in connection with the business
of Employer and in connection with the operations and the names of Employer’s
customers and clients, and that accordingly, it is vital that Employer be
protected from direct or indirect competition from key employees whose
employment might be terminated by or from Employer, said protection required
during employment and for a reasonable period of time after termination thereof.

c.                                       It is hereby agreed by and between the
parties that, as a part of the valuable consideration of the employment and
continued employment of Employee by Employer:

(1)                                  That Employee shall treat and keep secret
all material matters relating directly or indirectly to the business of
Employer, including but not limited to, the content of all manuals, memoranda,
production, marketing, promotional and training materials, financial statements,
sales and operations records, business methods, systems and forms, production
records, billing rates, cost rates, employee salaries and work histories,
customer and client lists, mailing lists, processes, inventions, formulas, job
production and cost records, special terms with customers and clients or

4


--------------------------------------------------------------------------------


any other material information relative to the past, present or prospective
customers and operations as completely confidential information entrusted to her
solely for use in her capacity as an employee of Employer.  Employee further
agrees not to keep and/or use any papers, records, or any information whatsoever
relative to any of the matters referred to in the preceding sentence, nor shall
Employee furnish, make available or otherwise divulge such information to any
person during or after her employment by Employer, unless specifically
instructed to do so in writing signed by the CEO.

(2)                                  That if (i) Employee shall voluntarily, or
(ii) for any reason other than in connection with a Change of Control, Employer
shall terminate Employee, it is specifically agreed and understood that
Employee, for a period of one (1) year from the date of termination, shall not,
within a radius of one hundred (100) miles of Dubuque, Iowa, Opelousas,
Louisiana or Northwood, Iowa and/or any other gaming entities operated by
Employer (the “Territories”), directly or indirectly engage in, be interested
in, or in any manner whatsoever be connected with any casino located within the
Territory.

(3)                                  That if for any reason Employee shall
voluntarily or involuntarily terminate her employment or Employer shall
terminate Employee, it is specifically agreed and understood that Employee, for
a period of one (1) year from the date of termination, shall not, directly or
indirectly, in any capacity whatsoever, hire or solicit for employment any
employee of Employer.

8.                                       ENTIRE AGREEMENT; SUCCESSORS AND
ASSIGNS.  This Agreement contains the entire agreement of the parties and there
are no other promises or conditions in any other agreement whether oral or
written.  This Agreement supersedes any prior written or oral agreement between
the parties and terminates and cancels the Original Agreement.

9.                                       AMENDMENTS.  This Agreement may be
modified or amended, if the amendment is made in writing and is signed by both
parties.

10.                                 SEVERABILITY.  If any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shall continue to be valid and enforceable.  If a court
finds that any provision of this Agreement is invalid or unenforceable, but that
by limiting such provision it would become valid and enforceable, then such
provision shall be deemed to be written, construed and enforced as so limited.

11.                                 WAIVER OF CONTRACTUAL RIGHT.  The failure of
either party to enforce any provision of this Agreement shall not be construed
as a waiver or limitation of that party’s right to subsequently enforce and
compel strict compliance with every provision of this Agreement.

5


--------------------------------------------------------------------------------


12.                                 APPLICABLE LAW.  This Agreement shall be
governed by the laws of the State of Iowa.

13.                                 REPRESENTATION.  The undersigned persons
executing this Agreement for and on behalf of Employer as its sole Managing
Member and as its General Manager represent that they are fully authorized to
sign this Agreement for and on behalf of Employer, and Employee may rely upon
this representation.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

EMPLOYER:

 

 

 

Peninsula Gaming, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

Natalie Schramm

 

7


--------------------------------------------------------------------------------